FILED
                           NOT FOR PUBLICATION                              APR 20 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WAROUW SOLEIMAN RAYMON                           No. 07-75090
GANDA,
                                                 Agency No. A096-499-672
             Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 5, 2010 **

       Before:     RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Warouw Soleiman Raymon Ganda, a native and citizen of Indonesia,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453
F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Ganda did not suffer

past persecution because the name calling at school and the robbery, considered

individually or cumulatively, did not constitute persecution, see Wakkary v.

Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009) (“persecution is an extreme

concept that does not include every sort of treatment our society regards as

offensive”) (internal quotation and citation omitted), and Ganda did not establish

that his father’s poisoning was part of a “pattern of persecution closely tied to”

Ganda, see id. at 1060. In addition, substantial evidence supports the agency’s

finding that, even as a member of a disfavored group, he failed to demonstrate the

requisite individualized risk of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179,

1184-85 (9th Cir. 2003); see also Wakkary, 558 F.3d at 1066 (“[a]n applicant for

withholding of removal will need to adduce a considerably larger quantum of

individualized-risk evidence to prevail”). Accordingly, Ganda’s withholding of

removal claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                    07-75090